Citation Nr: 1709006	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO. 10-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a higher initial rating than 20 percent for lumbosacral spine degenerative disc disease (DDD) prior to December 1, 2009.

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1985.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge. A transcript is included in the claims file.

The Board remanded the appeal in April 2013. In August 2015, the Board denied an initial rating higher than 20 percent for lumbosacral spine DDD and a TDIU on a schedular basis, and remanded the matter of entitlement to TDIU on an extraschedular basis for consideration of the issue by the Director, Compensation Service. The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court). In May 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Vacatur and Remand (Joint Motion), moving the Court for an Order vacating and remanding that part of the August 2015 Board decision denying an initial rating higher than 20 percent for lumbosacral spine DDD for the period prior to December 1, 2009. In a June 2016 Order, the Court granted the motion and remanded the case to the Board.


FINDINGS OF FACT

1. Prior to December 1, 2009, the Veteran's lumbosacral spine DDD more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2. The Veteran's combined rating for service-connected compensation is 50 percent; he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a higher initial rating than 20 percent for lumbosacral spine DDD prior to December 1, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243, Plate V (2016).

2. The criteria for a TDIU on an extraschedular basis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

In its August 2015 decision, the Board discussed how its duties to notify and assist had been met in this case. That discussion is incorporated into this case. The Board will address the concerns raised in the May 2016 Joint Motion.

A. Legal criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3. Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbosacral spine DDD is currently rated under Diagnostic Code (DC) 5242, and is thus rated under the criteria for degenerative arthritis of the lumbar spine. His disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Analysis

In its August 2015 decision, the Board provided a detailed discussion of the factual background in this case. After considering the evidence in its entirety, the Board determined the following. 

In summary, the Veteran's spine disability has generally been manifested by pain and limited and weakened motion, and guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour, with occasional severe flare-ups, resulting in functional impairment such as limited ability to walk, stand, or sit for long periods of time, and to perform any activities requiring bending, and interference with his ability to ambulate normally.

The Board specifically discussed three VA examinations of the Veteran's lumbar spine disability. 

On June 2007 VA examination, on range of motion measurement of the thoracolumbar spine, forward flexion was to 40 degrees, which was associated with some pain. Pain appeared to begin at the beginning of range of motion but did not appear to increase in intensity. The examiner felt that, by repeated movements of the spine, range of motion decreased due to pain, weakness, or fatigue, but he did not specify the extent of the decrease. 

On December 2009 VA examination, active flexion was to 60 degrees, with objective evidence of pain with motion. There was noted to have been no additional limitation with repetition of motion.

On May 2013 VA examination, flexion was to 60 degrees with objective evidence of painful motion beginning at 50 degrees. The Veteran was able to perform repetitive testing with three repetitions, and flexion after repetition was to 50 degrees. The examiner further noted that pain and weakness limited functional ability with repeated use, and that, with pain on use or during flare-ups, pain and weakness decreased lumbar spine flexion by 10 degrees and extension by 5 degrees.

Considering the evidence, the Board found the following: 

Given this symptomatology, the Veteran's disability as a whole has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Thus, considering all relevant symptomatology, impairment, and rating considerations, the Veteran's spine disability has more closely approximated the criteria for a 20 percent rating under DC 5242 than those for a 40 percent rating or greater. 

In their May 2016 Joint Motion, the parties stated that the Board "provided an inadequate statement of reasons or bases to support its finding that [the Veteran] was not entitled to an increased initial disability rating for his service-connected low-back disability during the period prior to December 1, 2009," specifically because "it failed to address adequately whether his reported limitation of motion after repetitive movements warranted a higher disability rating." The parties noted that the Veteran attended a June 2007 VA medical examination, at which time it was noted his forward flexion was limited to 40 [degrees] on testing," but that "the examiner also stated, 'I feel that by repeated movements of the lumbosacral spine, the range of motion is decreased. Part of it is because of pain, part of it is because of weakness or fatigue.'" The parties noted that "[t]he additional loss of motion was not quantified."

The parties further stated that "[t]he Regional Office found this examination inadequate in a September 2009 deferred rating decision because the examiner 'did not provide the additional degree of limitation of motion,'" that "[a] December
2009 VA examination report was obtained, which did not document additional
limitation of motion during flares or on repetitive motion," but that "a subsequent May 2013 VA examination estimated [the Veteran's] pain and weakness on repetitive motion or during flares would limit his flexion by an additional 10 [degrees]."

The parties found that "the Board's failure to address whether the limitations identified by the May 2013 VA examiner could be used to estimate the additional loss of motion noted but not quantified by the June 2007 VA examiner rendered the Board's statement of reasons or bases inadequate," and that "the Board should have explained whether these two findings could be combined to entitle [the Veteran] to an increased initial disability rating based upon his limitation of motion after repetitive use." They therefore determined that "vacatur and remand are necessary to allow the Board to adequately discuss whether the aforementioned evidence of limited motion entitles [the Veteran] to an increased disability rating for his service-connected low-back disability during the period prior to December 1, 2009."

The Board has again considered the June 2007 and May 2013 VA examination findings, along with the terms of the June 2016 Joint Motion. However, it nevertheless finds that the evidence as a whole reflects that, prior to December 1, 2009, the Veteran's lumbosacral spine DDD more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

The May 2013 VA examiner found that, with pain on use or during flare-ups, pain and weakness decreased lumbar spine flexion by 10 degrees. However, this determination was based on the examiner's previous, specific finding that, on examination, flexion was to 60 degrees with objective evidence of painful motion beginning at 50 degrees, and that flexion after repetition was to 50 degrees. The specific statement made by the examiner was "pain and weakness decreased lumbar spine flexion by 10 degrees and extension by 5 degrees"; this statement corresponds precisely to the flexion and extension measurements before and after repetitive motion on that May 2013 VA examination. 

The May 2013 VA examination report in no way reasonably reflects any speculative opinion that the measured 40 degrees of flexion in June 2007 would have been to 30 degrees after repetitive use, or as to what any limitation in flexion would have been, in degrees, 6 years earlier in June 2007; it is not reasonably read as providing any assessment that, that no matter what the Veteran's flexion measurement would have been at any other date, that flexion would still be limited by 10 degrees following repetition. Rather, it can be reasonably inferred that the examiner's statement regarding reduced range of motion following repetition was a reiteration of the specific finding that the Veteran's flexion, measured at 60 degrees, was reduced by 1/6, or to 50 degrees, after repetition. See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder"). In this regard, the examiner's opinion, reasonably read in its entirety, was that, following repetition, the Veteran's limitation of flexion was to 50 degrees-10 degrees greater than flexion found on June 2007 VA examination. 

Furthermore, in this regard, on December 2009 VA examination, range of motion findings included that active flexion was to 60 degrees, and that there was no additional limitation with repetition of motion. This examination report was more than 3 years closer in proximity to the June 2007 VA examination, and thus likely more probative as to the nature of the Veteran's back disability in June 2007, than the May 2013 examination findings; in fact, as noted in the May 2016 Joint Motion, the December 2009 VA examination was specifically obtained by the RO to determine limitation of motion loss after repetition in degrees, to supplement the findings of the June 2007 VA examination.

The June 2016 Joint Motion states that the December 2009 VA examination report "did not document additional limitation of motion during flares or on repetitive motion." However, not only did the examination report "not document" additional range of motion on repetitive use, the examiner was specifically asked in the examination report form, under the heading "ADDITIONAL LIMITATION WITH REPETITIVE MOTION," the question: "IS THERE OBJECTIVE EVIDENCE OF PAIN FOLLOWING REPETITIVE MOTION?" The examiner responded, "No." The examiner was next asked: "ARE THERE ADDITIONAL LIMITATIONS AFTER THREE REPETITIONS OF RANGE OF MOTION?" The examiner answered, "No." The December 2009 VA examiner, in short, affirmatively stated that limitation of motion after repetitive use was 0 degrees.

Moreover, that the Veteran's lumbar spine disability approximated flexion of 30 degrees or less prior to December 1, 2009, but then improved to disability approximating forward flexion greater than 30 degrees but not greater than 60 degrees, is not supported by the evidence. Rather, the Veteran himself expressed exactly the opposite sentiment-that his back condition had been progressively worsening, rather than improving-during his sworn testimony before the Board in December 2010. These assertions of worsening in December 2010 were, in fact, the basis of the April 2013 Board remand instructions ordering the new May 2013 VA examination. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

Thus, considering the evidence in its entirety, the Board finds that the limitation in flexion following repetition noted on May 2013 VA examination does not in any way reflect the number of degrees of limited flexion following repetition on June 2007 VA examination. In light of this, and for the reasons discussed in its August 2015 decision and reiterated above, the Board finds that, prior to December 1, 2009, the Veteran's lumbosacral spine DDD more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Therefore, considering all relevant symptomatology, impairment, and rating considerations, the Veteran's spine disability more closely approximated the criteria for a 20 percent rating under DC 5242 than those for a 40 percent rating or greater during this period.

Also, as discussed in the August 2015 Board decision, the record does not reflect any periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician, and thus a higher initial rating under 38 C.F.R. § 4.71a, DC 5243 is not warranted.

The Board has again considered whether referral for extraschedular consideration during the period prior to December 1, 2009, is warranted. In exceptional cases, where schedular ratings are found to be inadequate, consideration is given to an extraschedular rating. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. Again, prior to December 1, 2009, the Veteran's spine disability was generally manifested by pain and weakened and limited motion approximating flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, resulting in functional impairment such as limited ability to walk, stand, or sit for long periods of time, and to perform activities requiring bending. Such symptomatology and functional impairment is reasonably contemplated in the criteria for a 20 percent rating under DC 5242; it does not present an unusual or exceptional disability picture. See Id. In view of the circumstances, the Board finds that the rating schedule is adequate to rate the Veteran's spine disability. 

Accordingly, a higher initial rating than 20 percent for lumbosacral spine DDD prior to December 1, 2009, is not warranted, and there is no basis for staged rating of the Veteran's disability during this period.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the type of employment for which the veteran would be qualified, including level of education, special training, and previous work experience, but not to age or to any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are lumbosacral spine DDD, rated 20 percent; left lower extremity lumbar radiculopathy, rated 20 percent since May 3, 2013; right lower extremity lumbar radiculopathy, rated 20 percent since May 3, 2013; and hypertension, rated noncompensable (0 percent). His combined rating is 50 percent since May 3, 2013, and 30 percent prior to May 3, 2013. Therefore, he does not meet the schedular criteria for a TDIU during any portion of the period no appeal. 

As reflected in his December 2010 hearing testimony, the Veteran asserts that he was forced to stop working in 1997 due to his low back problems, and is unable to work due to his service-connected disabilities. 

The record, including statements from the Veteran and his Social Security Administration (SSA) records, reflect that he has a 12th grade education; that prior to stopping work in 1997, he had been a factory supervisor for about five years, where his duties included repetitive heaving lifting; that, prior to this, he had worked as a bus driver for two years; and that, prior to this, following his separation from service, he had worked manual labor jobs involving construction, packing, shipping, and stocking. The Veteran was awarded SSA disability for his lumbosacral spine DDD effective December 1998.

In May 2013, a VA examiner opined that, given the Veteran's service-connected disabilities, his physical employability was severely limited by his inability in lifting, bending, and prolonged standing and walking due to his back condition and radiculopathy, and that his sedentary employability was moderately limited by inability to sit for more than 15 to 30 minute periods due to low back pain with chronic use of pain medicines. 

In light of the evidence of record, in its August 2015 remand, the Board noted that there was no indication that the has the training, education, or experience necessary to do any other types of work than work that appeared to be precluded by his service-connected disabilities. It therefore directed the agency of original jurisdiction (AOJ) to submit the claim to the Director, Compensation Service, for consideration of assignment of TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

The AOJ submitted the case to the Director, Compensation Service, who in a September 2016 administrative review memorandum acknowledged that, while the Veteran's back and lower extremity conditions affected his ability to perform heavy work, none of the available objective evidence supported the contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity. The Director therefore recommended that TDIU on an extraschedular basis be denied. In light of the Director's decision, in an October 2016 supplemental statement of the case, the AOJ continued to deny TDIU on an extraschedular basis.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Veterans Court discussed the meaning of "substantially gainful employment." The court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

As the Board noted in its August 2015 remand, the Veteran's training and experience has been primarily in physically demanding occupations in which he is now "severely limited." His experience as a bus driver would appear to be substantially precluded by his inability to sit for more than 15 to 30 minutes. There is no indication that he has the training, education, or experience necessary to do any other types of work.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. Thus, TDIU on an extraschedular basis under 38 C.F.R. § 4.16 is warranted. The RO will determine the effective date of the grant in the rating action. 

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. 

The Veteran is currently not in receipt of any level of SMC. The evidence demonstrates that he does not have such impairment due to service-connected disabilities as approximates loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). He has also not been found to be housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h). His combined disability rating during the period of the rating claim on appeal (prior to December 1, 2009) is 30 percent and he has no single disability rated at higher than 20 percent. 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). Moreover, the TDIU awarded here is based on his combined service-connected disabilities and is not supportable by any single disability. Under the circumstances here, the Board concludes that no additional SMC is warranted.


ORDER

A higher initial rating than 20 percent for lumbosacral spine DDD prior to December 1, 2009, is denied.

A TDIU on an extraschedular basis is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


